 

Case 20-10343-LSS Doc 5190 Filed 06/02/21 Page 1 of 2

Claym LD Nomber: i

Dear Sudge S\\versteia thank You Lor
ear ng this case . Li's been many Years
Since tne abvse happened) to me and T
Lever thousht i+ Woovld Come forvuard
Cine) Drousht to waht LN be 67 on Jone
Ib 20a! Twas a young teenager when
I was shocked Soom Hae inccent, You
Connet Aelp +o rePlect on it throughout
Your life, So hapPy +o see there \s Going
+o be some closure and justice +owared

+he BSA.
Thank Yoo So much for Wour time

UWsh Yoo the Best

|

KRUPTCY cour?

CLERK
OIsTeIrt ac NFL AWADE

FILED
021 JUN-2 AM 9: 25

U.S) BAN
 

LAS VEGAS NV 890

  
 

26 MAY 2021 PM3 1

FOREVER

Justice Laur Selber Silverstein
BSA Bank ruprcy Case
ZBL Market Street rr,
ir E-\oor . Sa"
Wilmington DE \Q8o| |

et
Flat ace Sep

)

uw
{1}

; os aah ~
> Seen* he tt 3

i

pgp HAA sjoglidonsygonefffgng fila

N
_—
oO
N
®
o
C
oO
|
N
—
N
Oo
—
©
oO
To
®
uw
oO
Oo)
a
Ww
oO
oO
a
”)
”)
—
9
st
o
oO
=
oO
N
®
Nn
©
O

 
